Citation Nr: 0635787	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-43 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or being housebound.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

The notice provided to the veteran pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) did not inform him of the 
evidence needed to substantiate his claim for SMC based on 
being housebound.  More specifically, the requirements of 
38 U.S.C.A. § 1114 (s) (West 2002) and 38 C.F.R. § 3.350(i) 
(2006) were not provided.  See May 2004 letter.  Therefore, 
the RO should provide the veteran with the proper and 
requisite notice related to his claim for SMC.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

On his December 2004 VA Form 9, the veteran reports now 
living in a six-building residential care facility where he 
receives daily meals, cleaning, and maintenance of his 
apartment.  He indicates that a nursing station and nurses 
are available during day hours and that certain medical care 
is provided at the facility.  The veteran indicates that he 
is confined to these premises.  The RO should request more 
information from the veteran regarding this.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
veteran has not been afforded an appropriate examination to 
ascertain whether he is entitled to SMC based on the need for 
regular aid and attendance or being housebound.  The RO 
should schedule an appropriate examination prior to 
readjudicating the claim.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue a letter concerning VA's duty 
to notify the claimant pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically inform the 
veteran of the requirements for 
housebound benefits pursuant to 
38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§§ 3.350(i) in conjunction with the claim 
for SMC.

2.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Miami since May 2004.  

3.  Request more information from the 
veteran regarding the six-building 
facility in which he now lives, 
specifically, details concerning his 
confinement and the services that he 
requires.  

4.  Schedule the veteran for an 
examination to determine whether he is 
entitled to SMC based on the need for 
regular aid and attendance or by reason 
of being housebound.  All indicated 
studies should be performed.  The claims 
folder and a copy of this remand should 
be provided to the examiner for review.  
The examiner should specifically comment 
on whether the veteran requires regular 
aid and attendance or has been rendered 
housebound as a result of service-
connected disability, and must provide a 
complete rationale for any opinion 
expressed.  If the examiner is unable to 
differentiate between the manifestations 
of service-connected and non-service-
connected disability in connection with 
the opinion requested, the examiner 
should so indicate.

5.  Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case (SSOC) 
and given an appropriate amount of time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
